Deen, Presiding Judge.
Theodore Holmes was convicted of aggravated assault in all three cases. On appeal, his attorney has filed a motion to withdraw on the ground that the appeals are wholly frivolous based upon Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493) (1967). In accordance with Anders, counsel has filed briefs raising points of law which arguably could support the appeals. In addition, as required by Bethay v. State, 237 Ga. 625 (229 SE2d 406) (1976), we have fully examined the record and transcript to determine independently if any errors of law occurred. We agree with counsel that the points raised are without merit and our independent examination discloses no occurrence of any errors requiring reversal. Accordingly, we grant counsel’s motion to withdraw and affirm appellant’s convictions. See Snell v. State, 246 Ga. 648 (272 SE2d 348) (1980). After a review of the entire record, we find that a rational trier of fact could reasonably have found from the evidence adduced at trial proof of appellant’s guilt beyond a reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979); Baldwin v. State, 153 Ga. App. 35, 37 *859(264 SE2d 528) (1980).
Decided January 8, 1982.
Howard A. McGlasson, Jr., for appellant.
Spencer Lawton, Jr., District Attorney, Robert M. Hitch III, Assistant District Attorney, for appellee.

Judgment affirmed.


Banke and Carley, JJ., concur.